The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- McLaurin (US 20180254786) discloses a mixer circuitry (McLaurin Fig. 1) comprises: a first mixer (McLaurin Fig. 2 Item 53) configured to mix a first local oscillator, LO, signal having an LO frequency (McLaurin Fig. 1 Item 4); an LO leakage detector (McLaurin Fig. 1 Item 2 note: this reads on LO leakage observation) comprising: a second mixer configured to mix a second oscillator signal (McLaurin Fig. 2 Item 54); an analog-to-digital converter arrangement (McLaurin Fig. 2 Item 47, 48) for converting the DC signal from the fourth mixer arrangement to digital words representing detected LO leakage from the first mixer; a digital-to-analog converter, DAC, arrangement (McLaurin Fig. 2 Item 51, 52).
Darabi (US PAT 7970358) discloses a first mixer (Darabi Col. 32 line 30-45), a second mixer (Darabi Col. 32 line 30-45), a third quadrature mixer (Darabi claim 10), a fourth mixer (Darabi Col. 32 line 30-45).
MOFFATT (US 20080211576) discloses a coupler (MOFFATT Fig. 1 Item 112) coupled to the output of the first mixer (MOFFATT Fig. 1 Item 116); an amplifier (MOFFATT Fig. 1 Item 110) arrangement coupled to the third quadrature mixer (MOFFATT Fig. 1 Item 108).
 Aytur (US 20040132424) discloses a digital processing unit (Aytur Fig. 5 Item 504) configured to process the detected LO leakage and generate a control word (Aytur Claim 1).

Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641